Citation Nr: 0634013	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-03 586	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
left leg, left foot and left hip, claimed as secondary to the 
service-connected bunions.

2.  Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to the service-connected 
bunions.

3.  Entitlement to an increased rating for service-connected 
bunions of the left foot, currently rated 10 percent 
disabling.  

4.  Entitlement to an increased for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and July 1999 rating 
decisions


FINDINGS OF FACT

1.  The veteran does not have disabilities of left leg, left 
foot and left hip that are either the result of a disease or 
injury in-service, or that is proximately due to or the 
result of a service- connected disease or injury.

2.  The veteran does not have a bilateral ankle disability 
that is either the result of a disease or injury in-service, 
or that is proximately due to or the result of a service- 
connected disease or injury.

3.  On July 21, 2006, prior to the promulgation of a decision 
in the appeal, the appellant withdrew her appeal of the 
claims for increased ratings for her service-connected 
bunions of the left foot and her service-connected PTSD.


CONCLUSIONS OF LAW

1.  Disabilities of left leg, left foot and left hip were not 
incurred in or aggravated by active service, nor is such a 
disorder proximately due to or the result of service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

3.  The criteria for withdrawal of a substantive appeal 
pertaining to the claim for increased ratings for the 
service-connected bunions of the left foot and the service-
connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate her claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence she has in her 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  This could not be accomplished in this case 
as the original decision was made prior to the enactment of 
these laws and regulations.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  The veteran's claim as scrutinized under 
these standards during the appeal period.  See 66 Fed. Reg. 
45,629 (August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 
(November 19, 2003).  

The Board concludes that the RO letters sent in April 2001, 
February 2004 and June 2006 adequately informed the veteran 
of the information and evidence needed to substantiate her 
claims for secondary service connection, complied with VA's 
notification requirements, and set forth the laws and 
regulations applicable to her claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
her claims, and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  She was 
essentially told to submit evidence she had in her 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the 
veteran submitted, or the RO obtained, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  In a Report of Contact, dated in July 2006, 
the veteran stated that she did not have additional evidence 
to submit.  She was afforded several VA examinations which 
provided an opinion regarding the relationship between the 
disabilities at issue and her service-connected bunions of 
the feet.  

B.  Governing Laws, Regulations and Legal Analysis

The veteran's service medical records are negative for any 
findings, complaints or treatment of conditions of the left 
leg, left foot, left hip or either ankle; except for 
bilateral shin splints in 1991.  The veteran is in receipt of 
service connection for bunions of both feet, each foot rated 
10 percent disabling.  The veteran is also in receipt of 
service connection for a low back disability and bilateral 
knee disabilities on a direct basis.  

The examiner who conducted the November 1998 VA feet 
examination stated that there was no evidence to suggest that 
the veteran's bunions have caused any form of deformity or 
pathology to her knees or low back.  The veteran was also 
afforded a VA feet examination in June 2003.  The examiner 
was asked to diagnosis any conditions of the ankles, left 
leg, left foot and left hip, and give an opinion regarding 
whether any condition was caused by the veteran's service-
connected bilateral bunions.  The examiner diagnosed 
bilateral patellofemoral pain syndrome.  The examiner noted 
that the veteran's hip was a "not involved joint."  The 
examiner stated that it was not as likely as not that any 
such condition was caused by the service connection bilateral 
bunions.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The veteran does not claim that service directly caused 
disabilities of left leg, left foot, left hip and both ankles 
- rather, she claims that her service-connected bilateral 
bunions of the feet caused her to alter her gait which 
resulted in these disabilities.

The Board finds that the evidence of record fails to support 
the veteran's claim because medical personnel have not 
diagnosed current disabilities of left leg, left foot left 
hip or ankles.  In addition, a VA examiner has stated that 
the veteran does not have disabilities of left leg, left foot 
and left hip or either ankle as a result of her service-
connected bunions of the feet.  

As there is no competent medical evidence showing that the 
veteran has a left leg, left foot, left hip and bilateral 
ankle disability which is due to service or to a service-
connected disability, the Board must find that the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Ratings for Bunions of the Left Foot and PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In July 2006, the veteran withdrew her 
substantive appeals pertaining to the claim for an increased 
rating for her service-connected bunions of the left foot and 
the claim for an increased rating for PTSD, hence, there 
remain no allegations of errors of fact or law for appellate 




	(CONTINUED ON NEXT PAGE)




consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and the appeal is 
dismissed.


ORDER

Entitlement to service connection for disabilities of the 
left leg, left foot and left hip, claimed as secondary to 
service-connected disability, is denied.  

Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to service-connected 
disability, is denied.  

The appeal pertaining to the claim for an increased rating 
for the service-connected bunions of the left foot and the 
claim for an increased rating for PTSD is dismissed.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


